Case 1:21-cv-22474-JEM Document 8 Entered on FLSD Docket 07/30/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO.: 1:21-cv-22474-GAYLES/TORRES


 LARKIN EMERGENCY PHYSICIANS, LLC,

        Plaintiff,

 v.

 AETNA LIFE INSURANCE COMPANY,

       Defendant.
 ___________________________________________/


                                    ORDER OF TRANSFER

        THIS CAUSE comes before the Court on a sua sponte review of the record. GOOD

 CAUSE appearing that a transfer of this case is appropriate pursuant to Internal Operating

 Procedure 2.15.00 of the United States District Court for the Southern District of Florida because

 of related Case No. 21-cv-22472-MARTINEZ, and subject to the consent of the Honorable Judge

 Jose E. Martinez, it is

        ORDERED AND ADJDUGED that the above numbered case is transferred to the

 calendar of Judge Jose E. Martinez for all further proceedings.

        DONE AND ORDERED in Chambers in Miami, Florida, this 30th day of July, 2021.




                                              ________________________________
                                              DARRIN P. GAYLES
                                              UNITED STATES DISTRICT JUDGE
Case 1:21-cv-22474-JEM Document 8 Entered on FLSD Docket 07/30/2021 Page 2 of 2




         After reviewing the court file in the above numbered case, the undersigned accepts the

 transfer of this case. Therefore, it is

         ORDERED AND ADJUDGED that all pleadings filed after this date shall bear the

 following case number, 21-cv-22474-MARTINEZ, indicating the Judge to whom all pleadings

 should be routed.

         DONE AND ORDERED in Chambers in Miami, Florida, this 30th day of July, 2021.




                                                    ________________________________
                                                    JOSE E. MARTINEZ
                                                    UNITED STATES DISTRICT JUDGE
